DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species A (FIGS. 5A and 5B) in the reply filed on 07 June 2022 is acknowledged.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 2 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 10,204,737. Although the claims at issue are not identical, they are not patentably distinct from each other as follows.
With respect to claim 1, claims 1-8 of the ‘737 patent recite a surface mountable relatively low noise multilayer ceramic capacitor (MLCC) capacitor assembly (see claim 1, col. 16, lines 6 and 7), comprising: a main body having a plurality of conductive layers of respective first and second polarities interleaved with a plurality of ceramic layers to form respective pairs of opposing capacitor plates in a stacked arrangement (see claim 1, col. 16, lines 8-11); and respective first and second polarity terminations on opposite ends of said main body and electrically connected, respectively, to said first and second polarity conductive layers (see claim 1, col. 16, lines 12-15), wherein said terminations include a compliant layer for relatively dampening vibrations between said capacitor assembly and a surface on which it is mounted for relatively reducing electro-mechanical noise (see claim 1, col. 16, lines 16-29).
With respect to claim 2, claims 1-8 of the ‘737 patent recite a methodology for relatively reducing electro-mechanical noise associated with a surface mountable multilayer ceramic capacitor (MLCC) capacitor assembly (see claim 1, col. 16, lines 6 and 7), comprising: providing a main body having a plurality of conductive layers of respective first and second polarities interleaved with a plurality of ceramic layers to form respective pairs of opposing capacitor plates in a stacked arrangement (see claim 1, col. 16, lines 8-11); and forming respective first and second polarity terminations on opposite ends of said main body and electrically connected, respectively, to said first and second polarity conductive layers (see claim 1, col. 16, lines 12-15), wherein said terminations include a compliant layer for relatively dampening vibrations between such capacitor assembly and a surface on which it is mounted for relatively reducing electro-mechanical noise (see claim 1, col. 16, lines 16-29).
Claims 1 and 2 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 10,923,277. Although the claims at issue are not identical, they are not patentably distinct from each other as follows.
With respect to claim 1, claims 1-14 of the ‘277 patent recite a surface mountable relatively low noise multilayer ceramic capacitor (MLCC) capacitor assembly (see claim 1, col. 16, lines 2-3), comprising: a main body having a plurality of conductive layers of respective first and second polarities interleaved with a plurality of ceramic layers to form respective pairs of opposing capacitor plates in a stacked arrangement (see claim 1, col. 16, lines 5-9); and respective first and second polarity terminations on opposite ends of said main body and electrically connected, respectively, to said first and second polarity conductive layers, wherein said terminations include a compliant layer for relatively dampening vibrations between said capacitor assembly and a surface on which it is mounted for relatively reducing electro-mechanical noise (see claim 1, col. 16, lines 10-21).
With respect to claim 2, claims 1-14 of the ‘277 patent recite a methodology for relatively reducing electro-mechanical noise associated with a surface mountable multilayer ceramic capacitor (MLCC) capacitor assembly (see claim 14, col. 17, lines 12-14), comprising: providing a main body having a plurality of conductive layers of respective first and second polarities interleaved with a plurality of ceramic layers to form respective pairs of opposing capacitor plates in a stacked arrangement (see claim 14, col. 17, lines 15-19); and forming respective first and second polarity terminations on opposite ends of said main body and electrically connected, respectively, to said first and second polarity conductive layers (see claim 14, col. 17, lines 20-23), wherein said terminations include a compliant layer for relatively dampening vibrations between such capacitor assembly and a surface on which it is mounted for relatively reducing electro-mechanical noise (see claim 14, col. 17, lines 24-31).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless – (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yang et al. (US Pat. App. Pub. No. 2013/0088810).
With respect to claim 1, Yang discloses a surface mountable relatively low noise multilayer ceramic capacitor (MLCC) capacitor assembly, comprising: a main body (See FIG. 4, element 10) having a plurality of conductive layers of respective first and second polarities (FIG. 4, elements 12) interleaved with a plurality of ceramic layers (FIG. 4, elements 11) to form respective pairs of opposing capacitor plates in a stacked arrangement; and respective first and second polarity terminations on opposite ends of said main body and electrically connected, respectively, to said first and second polarity conductive layers (see FIG. 4, elements 50), and one or more vibration dampening members (see FIG. 4, elements 20), wherein at least a portion of the one or more vibration dampening members is configured to be attached to a mounting surface (See FIG. 4, noting that the vibration dampening members 20 are mounted through plating layers 40, 31 and 32; see also, paragraph [0009)).
With respect to claim 2, Yang discloses a Methodology for relatively reducing electro-mechanical noise associated with a surface mountable multilayer ceramic capacitor (MLCC) capacitor assembly, comprising: providing a main body (see FIG. 4, element 10) having a plurality of conductive layers of respective first and second polarities (see FIG. 4, element 12) interleaved with a plurality of ceramic layers to form respective pairs of opposing capacitor plates in a stacked arrangement (see FIG. 4, element 11); and forming respective first and second polarity terminations on opposite ends of said main body and electrically connected, respectively, to said first and second polarity conductive layers (see FIG. 4, elements 50), wherein said terminations include a compliant layer for relatively dampening vibrations between such capacitor assembly and a surface on which it is mounted for relatively reducing electro-mechanical noise (see FIG. 4, elements 20).
Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Fujii (US Pat. App. Pub. No. 2014/0284091).
With respect to claim 1, Fujii discloses a surface mountable relatively low noise multilayer ceramic capacitor (MLCC) capacitor assembly, comprising: a main body (See FIG. 1, element 21) having a plurality of conductive layers (see FIG. 1, elements 22) of respective first and second polarities interleaved with a plurality of ceramic layers (see FIG. 1, elements 23) to form respective pairs of opposing capacitor plates in a stacked arrangement; and respective first and second polarity terminations on opposite ends of said main body and electrically connected, respectively, to said first and second polarity conductive layers (See FIG. 1, elements 24/25 and paragraph [0041], noting that the electrodes are formed of a plurality of layers), and one or more vibration dampening members (see paragraph [0075], noting that one of the layers of the external electrode may be formed of a conductive resin to attenuate vibration), wherein at least a portion of the one or more vibration dampening members is configured to be attached to a mounting surface (see FIG. 9, among others, noting that the external electrodes are attached to a mounting surface).
With respect to claim 2, Fujii discloses a Methodology for relatively reducing electro-mechanical noise associated with a surface mountable multilayer ceramic capacitor (MLCC) capacitor assembly, comprising: providing a main body (see FIG. 1, element 21) having a plurality of conductive layers (see FIG. 1, elements 22) of respective first and second polarities interleaved with a plurality of ceramic layers to form respective pairs of opposing capacitor plates in a stacked arrangement (see FIG. 1, elements 23); and forming respective first and second polarity terminations on opposite ends of said main body and electrically connected, respectively, to said first and second polarity conductive layers (See FIG. 1, elements 24/25 and paragraph [0041], noting that the electrodes are formed of a plurality of layers), wherein said terminations include a compliant layer for relatively dampening vibrations (see paragraph [0075], noting that one of the layers of the external electrode may be formed of a conductive resin to attenuate vibration) between such capacitor assembly and a surface on which it is mounted for relatively reducing electro-mechanical noise (see FIG. 9, among others, noting that the external electrodes are attached to a mounting surface).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DION R FERGUSON whose telephone number is (571)270-7566. The examiner can normally be reached Monday-Friday, 5:30 a.m. - 4:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on 571-272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DION R. FERGUSON/Primary Examiner, Art Unit 2848